SUMMARY ORDER

Appellant Michael J. Wang, pro se, appeals from the district court’s sua sponte dismissal of his complaint against Toni E. Logue, an Assistant Attorney General for the State of New York, which was based on statements made in court during the course of her representation of State defendants in litigation initiated by Wang. Wang raised claims under 42 U.S.C. §§ 1983, 1985, and 1986, as well as various state law claims. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
This Court reviews the sua sponte dismissal of a complaint de novo. See Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir. 2001). The district court correctly determined that Logue is absolutely immune from suit for actions taken during her representation of State defendants. See Barrett v. United States, 798 F.2d 565, 571-73 (2d Cir.1986). Although the district court failed to address Wang’s state law claims in its order of dismissal, Lo-gue’s immunity extends to such claims. *511Id. While pro se plaintiffs should generally be granted leave to amend their complaints, the district court correctly determined that a liberal reading of Wang’s complaint gave no indication that a valid claim could be stated in an amended complaint. See McEachin v. McGuinnis, 357 F.3d 197, 200-01 (2d Cir.2004)
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.